DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by DE 102017223134.
Claim 1. An axle assembly (fig.2) comprising: an electric motor (8) having a rotor (rotor of 8) that is rotatable about a first axis (axis of 8); a countershaft (9 and 10) that is rotatable about a countershaft axis: a drop gear set (11) that operatively connects the rotor to the countershaft; a drive pinion (5) that is rotatable about a drive pinion axis; a countershaft transmission (7) that operatively connects the countershaft to the drive pinion; and a differential assembly (1) that is operatively connected to the drive pinion, wherein the electric motor and the countershaft transmission are positioned on opposite sides (right and left sides) of the differential assembly.  
Claim 2. The axle assembly of claim 1 wherein the drop gear set is positioned between the electric motor and the countershaft transmission (see fig.2).  

Claim 4. The axle assembly of claim 1 wherein a rotor shaft is connected to the rotor and is rotatable about the first axis and the drop gear set includes a first drop gear that engages a second drop gear, wherein the first drop gear is rotatable about the first axis with the rotor shaft and the second drop gear is rotatable about the countershaft axis with the countershaft (see fig.2).  
Claim 5. The axle assembly of claim 4 wherein the drop gear set provides gear reduction between the rotor shall and the countershaft (see figure 2).  
Claim 6. The axle assembly of claim 1 wherein the first axis, the countershaft axis and the drive pinion axis are offset from each other and do not intersect (see figure 2 and note that 6 is slightly higher than axis of 8).  
Claim 7. The axle assembly of claim 1 wherein the countershaft transmission includes a set of countershaft gears (gears of 7 receiving 10) that receive the countershaft and a set of drive pinion gears (gears receiving 6) that receive the drive pinion.  
Claim 8. The axle assembly of claim 7 wherein the set of countershaft gears are fixedly coupled to the countershaft and the set of drive pinion gears that are selectively couplable to the drive pinion (see gear/shaft connections depicted in fig.2).  
Claim 9. The axle assembly of claim 5 wherein the set of countershaft gears includes a first countershaft gear that is rotatable about the countershaft axis and the set of drive pinion gears includes a first gear that is rotatable about the drive pinion axis and through which the drive pinion extends, wherein the first countershaft gear meshes with the first gear and the first gear is selectively couplable to the drive pinion, wherein a first gear ratio is provided when the first gear is coupled to the drive pinion (see fig.2).
.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102017223134.
Claim 11.  DE 134’ only discloses two sets of countershaft/pinion gears.   The examiner takes Official Notice that it was extremely well known in the transmission art to have more than only two gear sets for the purpose of allowing for less rpm drop between shifts and smoother speed transition, improved power consumption and/or greater mechanical advantage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as detailed DE 134’ as such.  The claim maps to the art in a manner that flow naturally from the above modification/explanation.

Claims 13-15 are phrased similar to claims 9-11 (albeit dependent from claim 12) such that claims 13-15 are suggested by the art in a manner that flows naturally from the above modifications and explanations set forth for claims 9-12.
Claims 17-20 are suggested by the art in a manner that flows naturally from the above explanations and modifications.  The prior art is not overly complex and lies in the same general field as applicant's claimed invention.  Accordingly, the pertinence of the art to the remaining claims is apparent and flows naturally from the above explanations of the particular prior art parts relied upon by the examiner.1 
Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. 1.104(c)(2) which states "In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.  
        See also In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…”